NOT FOR PUBLICATION

                     UNITED STATES COURT OF APPEALS                         FILED
                             FOR THE NINTH CIRCUIT                           JUL 02 2015

                                                                         MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS

LaKEITH L. McCOY, AKA LaKeith                    No. 14-56334
LeRoy McCoy,
                                                 D.C. No. 2:13-cv-08674-RGK-
               Plaintiff - Appellant,            DFM

 v.
                                                 MEMORANDUM*
TONI CAREL O’NEILL, in individual
capacity; et al.,

               Defendants - Appellees.


                    Appeal from the United States District Court
                       for the Central District of California
                    R. Gary Klausner, District Judge, Presiding

                              Submitted June 22, 2015**

Before:        HAWKINS, GRABER, and W. FLETCHER, Circuit Judges.

      California state prisoner LaKeith L. McCoy, a.k.a. LaKeith LeRoy McCoy,

appeals pro se from the district court’s judgment dismissing his 42 U.S.C. § 1983

action alleging various constitutional violations in connection with his criminal

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
trial transcript. We have jurisdiction under 28 U.S.C. § 1291. We review de novo.

Hamilton v. Brown, 630 F.3d 889, 892 (9th Cir. 2011) (dismissal under 28 U.S.C.

§ 1915A); Barren v. Harrington, 152 F.3d 1193, 1194 (9th Cir. 1998) (order)

(dismissal under 28 U.S.C. § 1915(e)(2)(B)(ii)). We may affirm on any basis

supported by the record. Hartmann v. Cal. Dep’t of Corr. & Rehab., 707 F.3d
1114, 1121 (9th Cir. 2013). We affirm.

       Dismissal of McCoy’s action was proper because McCoy failed to allege

facts sufficient to show that defendants violated his constitutional rights. See

Chudacoff v. Univ. Med. Ctr. of S. Nev., 649 F.3d 1143, 1149 (9th Cir. 2011) (to

establish § 1983 liability, a plaintiff must show a deprivation of a right secured by

the Constitution and laws of the United States); Hebbe v. Pliler, 627 F.3d 338,

341-42 (9th Cir. 2010) (although pro se pleadings are to be construed liberally, a

plaintiff still must present factual allegations sufficient to state a plausible claim for

relief).

       To the extent that McCoy seeks a new trial or alleges that his conviction was

invalid, dismissal was proper because success in this action would necessarily

demonstrate the invalidity of McCoy’s confinement. See Wilkinson v. Dotson, 544
U.S. 74, 80-82 (2005) (a prisoner’s § 1983 action is barred if success “would

necessarily demonstrate the invalidity of confinement or its duration[,]” unless “the


                                            2                                      14-56334
conviction or sentence has already been invalidated” (citation and internal

quotation marks omitted)).

      McCoy’s contentions regarding his ability to file objections and to obtain

discovery are unpersuasive.

      AFFIRMED.




                                          3                                   14-56334